Citation Nr: 1819757	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure.

2. Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, from November 1968 to April 1970, from July 1971 to May 1978, and from November 1979 to January 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at an April 2014 Travel Board hearing. The hearing transcript has been associated with the record.

This matter was previously remanded by the Board in July 2014 and May 2017. However, as will be discussed in more detail below, the Board finds that there has not been substantial compliance with its Remand directives. Therefore, this matter must be remanded once again. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted in the Introduction, this matter was previously remanded by the Board in July 2014 and May 2017. The Board's previous remands directed the AOJ to develop the Veteran's claim with respect to the alleged exposure to an herbicide agent in Panama from 1971 to 1974. The May 2017 Board remand directed the RO to take the necessary actions to comply with the evidentiary development procedures required by M21-1, art IV, Subpart ii, Chapter 1, Section H, para. 7(a), and refer the issue to the JSRRC with regard to the claimed herbicide exposure at Fort Sherman or Fort Gulick in Panama during the Veteran's relevant service from 1971 to 1974. 

Since the May 2017 Board remand, a memorandum from the JSRRC dated May 2013 has been added to the record. The memorandum states that the JSRRC "has not identified evidence of record that the tactical herbicide, Agent Orange (AO), was used, stored, tested, or transported within the Country of Panama or the Canal Zone."

However, in a February 2018 Post-Remand Brief, the Veteran's representative asserts that the JSRRC memorandum of record is inadequate. Primarily, the representative notes that the JSRRC memorandum is dated May 2013, which is prior to the Board's remand, prior to the Veteran's April 2014 testimony, and prior to the Veteran's filing of online research in July 2016. Moreover, the Veteran asserts that the JSRRC memorandum does not pertain to the specifics of the Veteran's claimed exposure at Fort Sherman or Fort Gulick.

After a review of the record, the Board agrees with the Veteran and remands this matter for referral to the JSRRC. At the April 2014 Travel Board hearing, the Veteran provided testimony indicating that Agent Orange was sprayed at along the airstrip at either Fort Sherman or Fort Gulick in Panama between 1971 and 1974. Additionally, in July 2016, in a correspondence, the Veteran submitted online research stating that Agent Orange was secretly tested in Panama in the 1960's and 1970's. See Agent Orange Tested in Panama in the 1960's and 70's, Global Pesticide Campaigner, http://bluewaternavy.org/general/Panamal.htm (last visited July 16, 2009). However, as noted by the Veteran, the JSRRC's memorandum does not specifically pertain to the facts and assertions of this case. Therefore, upon remand, the Board remands this matter and directs the RO to send an additional request to the JSRRC for consideration of the Veteran's full assertions as to his experiences in service, to include the Veteran's asserted herbicide exposure at Fort Sherman or Fort Gulick in Panama during the Veteran's relevant service from 1971 to 1974, and for specific consideration of the July 2016 online research of record.

Where the remand orders of the Board are not complied with, as in the instant case, the Board must ensure compliance and remand the appeal once again. See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

As for the issue of TDIU, the Board again notes that the issues of entitlement to service connection for diabetes mellitus and prostate cancer are inextricably intertwined. See Harris v Derwinski, 1 Vet App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Therefore, the Board's determination as to the TDIU claim currently on appeal must be deferred once again. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must take the necessary actions to comply with the evidentiary development procedures required by M21-1, art IV, Subpart ii, Chapter 1, Section H, para. 7(a), with regard to the claimed herbicide exposure at Fort Sherman or Fort Gulick in Panama during the Veteran's relevant service from 1971 to 1974.

The AOJ should follow M21-1, art IV, Subpart ii, Chapter 1, Section H, para. 7(a), Step 5, and refer the issue to the JSRRC. The RO is directed to send an additional request to the JSRRC for consideration of the Veteran's full assertions as to his experiences in service, to include the Veteran's asserted herbicide exposure at Fort Sherman or Fort Gulick in Panama during the Veteran's relevant service from 1971 to 1974, and for specific consideration of the July 2016 online research of record. 

The request should direct the JSRRC to the Veteran's April 2014 Travel Board hearing testimony indicating that Agent Orange was sprayed at along the airstrip at either Fort Sherman or Fort Gulick in Panama between 1971 and 1974. Additionally, the JSRRC is directed to the July 2016 correspondence, which includes online research that states Agent Orange was secretly tested in Panama in the 1960's and 1970's. See Agent Orange Tested in Panama in the 1960's and 70's, Global Pesticide Campaigner, http://bluewaternavy.org/general/Panamal.htm (last visited July 16, 2009).

2. After all development has been completed, the AOJ should review the case again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




